Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2018

                                      No. 04-18-00475-CV

                        IN THE INTEREST OF N.F.M. AND S.R.M.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00070
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is no meritorious
issue to raise on appeal. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944 (Tex. App.—
San Antonio, May 21, 2003, order) (holding that Anders procedures apply to appeals from orders
terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio,
Sept. 10, 2003, no pet.) (mem. op.).

        When counsel “cannot, in good faith, advance any arguable grounds of error,” counsel’s
Anders brief must “contain a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced.” High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978). The brief must refer the court to anything in the record that might arguably support
the appeal; discuss the evidence adduced at trial; supply the court with ready references to the
record; and supply the court with appropriate citations to legal authorities. Id. at 812-13. “The
[Anders] brief must demonstrate that counsel has conscientiously examined the record and
determined that the appeal is so frivolous that the appellant is not entitled to counsel on appeal.”
Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no writ).

        The brief filed by appointed counsel on behalf of appellant does not meet these
requirements. Specifically, the brief does not state whether and why there was any preserved,
reversible error or other reasons to reverse the trial court’s judgment. The brief contains no legal
analysis and simply concludes, “Appellant’s attorney has diligently reviewed the record and
cannot find any point of error upon which a non-frivolous appeal might be based.” In sum, the
brief does not contain a professional evaluation of the record and does not demonstrate there is
no arguable issue for appeal.

       We therefore strike counsel’s Anders brief and order appellant’s brief redrawn. We order
the redrawn brief due October 8, 2018. We further order counsel to notify appellant that the
Anders brief has been stricken and there is no current deadline for filing a pro se brief.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court